USCA4 Appeal: 22-6526      Doc: 6        Filed: 08/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6526


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TIMOTHY GADSON, a/k/a Sweet Pea,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Orangeburg. Cameron McGowan Currie, Senior District Judge. (5:01-cr-00084-CMC-1)


        Submitted: August 18, 2022                                        Decided: August 23, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Timothy Gadson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6526      Doc: 6        Filed: 08/23/2022     Pg: 2 of 2




        PER CURIAM:

               Timothy Gadson appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A)(i) motion for compassionate release. We review a court’s denial of a

        compassionate release motion for abuse of discretion. United States v. Kibble, 992 F.3d

        326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and

        conclude that the court did not abuse its discretion and sufficiently explained the reasons

        for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing

        amount of explanation required for denial of compassionate release motion). Accordingly,

        we affirm the district court’s order. United States v. Gadson, No. 5:01-cr-00084-CMC-1

        (D.S.C. Apr. 13, 2022). We further deny Gadson’s motion for appointment of counsel.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                      AFFIRMED




                                                    2